                                           Case 4:18-cv-00671-JSW Document 166 Filed 07/22/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       ASTLEY DAVY, et al.,                             Case No. 18-cv-00671-JSW
                                                        Plaintiffs,
                                   8
                                                                                            ORDER REQUIRING ADDITIONAL
                                                  v.                                        INFORMATION ON NOTICE PLAN
                                   9
                                           PARAGON COIN, INC., et al.,                      Re: Dkt. No. 165
                                  10
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           The Court has received and considered Plaintiffs’ proposed plan for providing notice to

                                  14   class members. The Court is tentatively inclined to approve the form notice submitted and to

                                  15   approve notice by publication. Defendants have not appeared and, thus, would not appear to be a

                                  16   viable means of obtaining information about potential class members.

                                  17           Although Defendants are in default, the Court finds that the information Plaintiffs have

                                  18   provided is not sufficient.1 Plaintiffs do not state which national wire service they intend to use to

                                  19   publish the notice. They do not provide evidence about CoinDesk or Reddit; they simply refer the

                                  20   Court to the “about” section of CoinDesk. They also do not state how often or the length of time

                                  21   the notice will be published on these sources. The information provided is not sufficient for the

                                  22   Court to conclude that notice by publication will reach a sufficient number of class members to

                                  23   satisfy due process.

                                  24           Plaintiffs shall supplement this proposed notice plan by no later than August 7, 2020, and it

                                  25

                                  26

                                  27
                                       1
                                  28          If Plaintiffs are successful on a motion for default judgment, and they seek attorneys’ fees,
                                       they shall not include fees incurred in responding to this Order as part of that request.
                                         Case 4:18-cv-00671-JSW Document 166 Filed 07/22/20 Page 2 of 2




                                   1   must be supported by declarations and evidence.

                                   2          IT IS SO ORDERED.

                                   3   Dated: July 22, 2020

                                   4                                                 ______________________________________
                                                                                     JEFFREY S. WHITE
                                   5                                                 United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
